Name: Commission Regulation (EC) No 1289/94 of 2 June 1994 correcting Regulation (EC) No 1191/94 suspending advance fixing of the export refunds for certain products processed from cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/28 Official Journal of the European Communities 3. 6. 94 COMMISSION REGULATION (EC) No 1289/94 of 2 June 1994 correcting Regulation (EC) No 1191/94 suspending advance fixing of the export refunds for certain products processed from cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 13 (7) thereof, Whereas Commission Regulation (EC) No 1191 /94 (3) suspended advance fixing of the export refunds for certain products processed from cereals ; whereas it has been found that the Annex to the Regulation contains an error ; whereas the Annex to the said Regulation must be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 1191 /94 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 3 June 1994 . It shall apply from 27 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 132, 27. 5 . 1994, p. 14. 3 . 6. 94 No L 140/29Official Journal of the European Communities ANNEX to the Commission Regulation of 2 June 1994 correcting Regulation (EC) No 1191/94 suspending advance fixing of the export refunds for certain products processed from cereals CN code Description The following products processed from cereals : Glucose and glucose syrup Other, including invert sugar Food preparations not elsewhere specified or included 1702 30 170240 170290 2106 90